DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  1 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 2, 11, 12, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glaser et al. US 2017/03233764.
As to claim 1, Glaser teaches a system for tracking inventory items in an area of real space, comprising: a plurality of sensors, sensors in the plurality of sensors producing respective sequences of images of corresponding fields of view in the real space, the field of view of each sensor overlapping with the field of view of at least one other sensor in the plurality of sensors; [abstract; fig. 1; ¶ 0032-0033; ¶ 0069-0072; ¶ 0129] and a processing system coupled to the plurality of sensors, the processing system dividing the area of real space into cells having volume and coordinates in the real space, [fig. 1; figs. 11-14; fig. 17a-b; fig. 9;  ¶ 0045; ¶ 0055; ¶ 0065-0066; ¶ 0104; ¶ 0110; ¶ 0120-0121; ¶ 0126-0128; ¶ 0132-0141; ¶ 0208] and including logic that uses the sequences of images produced by at least two sensors in the plurality of sensors to identify inventory events in which locations of inventory items are changed, [abstract; fig. 1; fig. 5; ¶ 0032-0033; ¶ 0059; ¶ 0069-0073; ¶ 0079-0089; ¶ 0129-0132; ¶ 0153; ¶ 0187-0191] and in response to the inventory events, and to match locations of inventory items with cells. [fig. 1; figs. 11-14; fig. 17a-b; figs. 29-35; abstract; ¶ 0066; ¶ 0071-0076; ¶ 0139-0141] 
As to claim 2, Glaser teaches the limitations of claim 1.  Glaser teaches wherein the inventory events include an item identifier, a put or take indicator, locations of inventory items represented by positions in three dimensions of the area of real space, and a timestamp. [abstract; fig. 1; ¶ 0056; ¶ 0139; ¶ 0151-0154; ¶ 0165]
As to claim 11, Glaser teaches a method for tracking inventory items in an area of real space, the method including: using a plurality of sensors to produce respective sequences of images of corresponding fields of view in the real space, the field of view of each sensor overlapping with the field of view of at least one other sensor in the plurality of sensors; [abstract; fig. 1; ¶ 0032-0033; ¶ 0069-0072; ¶ 0129] identifying inventory events using the sequences of images produced by at least two sensors in the plurality of sensors in which locations of inventory items are changed, [fig. 1; fig. 9;  fig. 20; ¶ 0045; ¶ 0055; ¶ 0065-0066; ¶ 0104; ¶ 0110; ¶ 0120-0121; ¶ 0126-0128; ¶ 0132-0141; ¶ 0208] and using the inventory events to match locations of inventory items with cells in the area of real space having volume and coordinates in the real space. [fig. 1; figs. 11-14; fig. 17a-b; figs. 29-35; abstract; ¶ 0066; ¶ 0071-0076; ¶ 0139-0141]
As to claim 12, Glaser teaches the limitations of claim 11. Glaser teaches wherein the inventory events include an item identifier, a put or take indicator, locations represented by positions along three axes of the area of real space, and a timestamp. [abstract; fig. 1; ¶ 0056; ¶ 0139; ¶ 0151-0154; ¶ 0165]
As to claim 21, Glaser teaches a non-transitory computer readable storage medium impressed with computer program instructions to track inventory items in an area of real space, the instructions, when executed on a processor, implement a method comprising: using a plurality of sensors to produce respective sequences of images of corresponding fields of view in the real space, the field of view of each sensor overlapping with the field of view of at least one other sensor in the plurality of sensors; [abstract; fig. 1; ¶ 0032-0033; ¶ 0069-0072; ¶ 0129] identifying inventory events using the sequences of images produced by at least two sensors in the plurality of sensors in which locations of inventory items are changed, [fig. 1; fig. 9;  fig. 20; ¶ 0045; ¶ 0055; ¶ 0065-0066; ¶ 0104; ¶ 0110; ¶ 0120-0121; ¶ 0126-0128; ¶ 0132-0141; ¶ 0208] and using the inventory events to match locations of inventory items with cells in the area of real space having volume and coordinates in the real space. [fig. 1; figs. 11-14; fig. 17a-b; figs. 29-35; abstract; ¶ 0066; ¶ 0071-0076; ¶ 0139-0141]
As to claim 22, Glaser teaches the limitations of claim 21. Glaser teaches wherein the inventory events include an item identifier, a put or take indicator, locations represented by positions along three axes of the area of real space, and a timestamp. [abstract; fig. 1; ¶ 0056; ¶ 0139; ¶ 0151-0154; ¶ 0165]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, 13, 14, 19, 20, 23, 24, 29 and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al. US 2017/0323376  in view of Croy et al. US 2015/0294397.
As to claim 3, Glaser teaches the limitations of claim 1. 
Glaser does not explicitly teach including logic to maintain a data set representing inventory items matched with cells in the plurality of cells.
Croy teaches including logic to maintain a data set representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 4, Glaser teaches the limitations of claim 1. 
Glaser does not explicitly teach wherein the area of real space includes a plurality of inventory locations, and including logic to match inventory locations with cells in the plurality of cells. 
Croy teaches wherein the area of real space includes a plurality of inventory locations, and including logic to match inventory locations with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 9, Glaser teaches the limitations of claim 1. 
Glaser teaches wherein the area of real space includes a plurality of inventory locations having coordinates in the real space, [figs. 1-9; figs. 11-14; abstract; ¶ 0040; ¶ 0066-0076; ¶ 0079-0088; ¶ 0139-0141; ¶ 0168-0169] and including a planogram in memory specifying a distribution of inventory items in inventory locations in the area of real space, and logic to determine misplaced items by comparing the data representing inventory items matched with cells to the distribution of inventory items in the inventory locations specified in the planogram. [fig. 12; ¶ 0046; ¶ 0079; ¶ 0139-0146; ¶ 0232-0235]
Glaser does not explicitly teach logic to maintain the data representing inventory items matched with cells in the plurality of cells.
Croy teaches logic to maintain the data representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 10, Glaser teaches the limitations of claim 1. 
Glaser teaches wherein the area of real space includes a plurality of inventory locations having coordinates in the area of real space, [figs. 1-9; figs. 11-14; abstract; ¶ 0040; ¶ 0066-0076; ¶ 0079-0088; ¶ 0139-0141; ¶ 0168-0169] and logic that determines, for a particular inventory item matched with particular cell, whether a count of the particular inventory item in that cell is below a threshold for re-stocking the inventory item on an inventory location correlating with the particular cell. [fig. 12; ¶ 0045-0046; ¶ 0160-0163; ¶ 0204; ¶ 0230-0233]
Glaser does not explicitly teach including logic to maintain the data representing inventory items matched with cells in the plurality of cells.
Croy teaches including logic to maintain the data representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 13, Glaser teaches the limitations of claim 11. 
Glaser does not explicitly teach further including maintaining a data set representing inventory items matched with cells in the plurality of cells. 
Croy teaches further including maintaining a data set representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 14, Glaser teaches the limitations of claim 13. 
Glaser does not explicitly teach wherein the area of real space includes a plurality of inventory locations having coordinates in the real space, and including matching inventory locations with cells in the plurality of cells. 
Croy teaches wherein the area of real space includes a plurality of inventory locations having coordinates in the real space, and including matching inventory locations with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 19, Glaser teaches the limitations of claim 13. 
Glaser teaches wherein the area of real space includes a plurality of inventory locations having coordinates in the real space, the method further including specifying a distribution of inventory items in inventory locations in the area of real space as a planogram and storing the planogram in memory, [figs. 1-9; figs. 11-14; abstract; ¶ 0040; ¶ 0066-0076; ¶ 0079-0088; ¶ 0139-0141; ¶ 0168-0169]  and determining misplaced items by comparing the data representing inventory matched with cells to the distribution of inventory items in the inventory locations. [fig. 12; ¶ 0045-0046; ¶ 0160-0163; ¶ 0204; ¶ 0230-0233]
Glaser does not explicitly teach maintaining data representing inventory items matched with cells in the plurality of cells.
Croy teaches maintaining data representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 20, Glaser teaches the limitations of claim 13. 
Glaser teaches wherein the area of real space includes a plurality of inventory locations having coordinates in the real space, [figs. 1-9; figs. 11-14; abstract; ¶ 0040; ¶ 0066-0076; ¶ 0079-0088; ¶ 0139-0141; ¶ 0168-0169] the method further determining for an inventory item matched with particular cell whether a count of the particular inventory item in that cell is below a threshold for re-stocking the inventory item on an inventory location correlating with the particular cell. [fig. 12; ¶ 0045-0046; ¶ 0160-0163; ¶ 0204; ¶ 0230-0233]
Glaser does not explicitly teach including maintaining data representing inventory items matched with cells in the plurality of cells.
Croy teaches including maintaining data representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 23, Glaser teaches the limitations of claim 21. 
Glaser does not explicitly teach implementing the method further comprising, matching locations of inventory items with coordinates of cells in a plurality of cells having coordinates in the area of real space, and maintaining a data representing inventory items matched with cells in the plurality of cells. 
Croy teaches implementing the method further comprising, matching locations of inventory items with coordinates of cells in a plurality of cells having coordinates in the area of real space, and maintaining a data representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 24, Glaser teaches the limitations of claim 23. 
Glaser does not explicitly teach wherein the area of real space includes a plurality of inventory locations, and implementing the method further comprising matching the coordinates of cells in the plurality of cells with inventory locations in the plurality of inventory locations.
Croy teaches wherein the area of real space includes a plurality of inventory locations, and implementing the method further comprising matching the coordinates of cells in the plurality of cells with inventory locations in the plurality of inventory locations. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 29, The non-transitory computer readable storage medium of claim 23. 
Glaser teaches wherein the area of real space includes a Glaser teaches the limitations plurality of inventory locations, [figs. 1-9; figs. 11-14; abstract; ¶ 0040; ¶ 0066-0076; ¶ 0079-0088; ¶ 0139-0141; ¶ 0168-0169] and implementing the method further comprising: specifying a distribution of inventory items in inventory locations in the area of real space as a planogram and storing the planogram in memory, [figs. 1-9; figs. 11-14; abstract; ¶ 0040; ¶ 0066-0076; ¶ 0079-0088; ¶ 0139-0141; ¶ 0168-0169] and determining misplaced items by comparing the data representing inventory matched with cells to the distribution of inventory items in the inventory locations. [fig. 12; ¶ 0045-0046; ¶ 0160-0163; ¶ 0204; ¶ 0230-0233]
Glaser does not explicitly teach maintaining data representing inventory items matched with cells in the plurality of cells
Croy teaches maintaining data representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.
As to claim 30, Glaser teaches the limitations of claim 23. 
Glaser teaches wherein the area of real space includes a plurality of inventory locations, [figs. 1-9; figs. 11-14; abstract; ¶ 0040; ¶ 0066-0076; ¶ 0079-0088; ¶ 0139-0141; ¶ 0168-0169] and implementing the method further comprising: determining for an inventory item matched with particular cell whether a count of the particular inventory item in that cell is below a threshold for re-stocking the inventory item on an inventory location correlating with the particular cell. [fig. 12; ¶ 0045-0046; ¶ 0160-0163; ¶ 0204; ¶ 0230-0233]
Glaser does not explicitly teach maintaining data representing inventory items matched with cells in the plurality of cells.
Croy teaches maintaining data representing inventory items matched with cells in the plurality of cells. [figs. 5-6; abstract; ¶ 0033-0063]
It would have been obvious to one of ordinary skill in the art at the time was filed to incorporate the teaching of Croy with the teachings of Glaser improving inventory management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483